he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on September 28, 2022 is acknowledged.
Claims 8-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 22, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-7 are active.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 is being considered by the examiner.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  instead of “N-ethanal acrylamide” should be “N-ethanol acrylamide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites the limitation “suitable” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claim 5 recites the limitation "an extracellular matrix (ECM) protein, optionally collagen" etc., in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites completely different limitations which render the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. Claim 6 recites the first limitation “the substrate does not comprise an intermediate post hoc crosslinker” and simultaneously the claim recites the second limitation “optionally” several species for protein functionalization. It is not clear how the first limitation corresponds to the second limitation which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sarker et al. “Direct Micropatterning of Extracellular Matrix Proteins on Functionalized Polyacrylamide Hydrogels Shows Geometric Regulation of Cell-Cell Junctions”, ACS Biomaterials Science & Engineering (2018), 4(7), 2340-2349.
With regard to the limitations of claims 1-5, Sarker discloses that microcontact printing of extracellular matrix (ECM) proteins in defined regions of a substrate allows spatial control over cell attachment and enables the study of cellular response to irregular ECM geometries. Over the past decade, numerous micropatterning techniques have emerged that conjugate ECM proteins on hydrogel substrates of tunable stiffness, which have revealed a range of cellular responses to varying matrix stiffness and
geometry. However, micropatterning of ECM proteins on polyacrylamide (PA) hydrogel remains inconsistent due to its unreliable conjugation with the commonly used protein cross-linkers, particularly at low stiffness. To address these problems, we developed a micropatterning technique in which the PA gel is functionalized by incorporating oxidized N-hydroxyethylacrylamide, which allows direct protein binding through reactive aldehyde groups without any exogenous cross-linkers. 

    PNG
    media_image1.png
    401
    519
    media_image1.png
    Greyscale

As a result, a uniform and consistent protein transfer onto the hydrogel substrates of defined geometries is achieved, even for soft PA gels. Sarker formed square, rectangular, and triangular patterns of two constant areas on soft and stiff PA gels that provide large and small adhesive areas for the MCF10A human mammary epithelial cell pairs. It was measured intercellular E-cadherin (E-cad) expression and found that cell−cell junctions could be deteriorated independently by either the stiff ECM of any shape or the elongated cell morphology, accompanied by increased cell-generated tractions, on rectangular soft ECM patterns. Inhibition of nonmuscle myosin II reduced the E-cad junctional localization in cell pairs. When the cell spreading was restricted by reducing the adhesive area of the patterns, it was observed an overall rise in E-cad expression at cell−cell junctions. Our findings present an improved micropatterning technique which reveals a geometric regulation of cell−cell junctions in epithelial cell pairs (abstract).
With regard to the limitations of claim 6, Sarker discloses that to surmount the nonbinding properties of PA, different external cross-linkers have been introduced, such as the N-hydroxysuccinimide (NHS)-ester and NHS-ester-containing heterobifunctional cross-linker sulfosuccinimidyl 6-[40-azido-20-nitro-phenylamino]hexanoate (sulfo-SANPAH) (p. 2340).
With regard to the limitations of claim 7, Sarker discloses that the substrate is a stiff substrate if a Young’s moduli of the substrate is more that about 2 kPa or the substrate is a soft substrate if a Young’s moduli of the substrate is less that about 2 kPa (p. 2343).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Grevesse et al. (U.S. Patent Application Publication 2015/0104812 A1).
With regard to the limitations of claims 1-6, Grevesse discloses a polyacrylamide hydrogel comprising co-polymerized acrylamide, bisacrylamide and N-hydroxyethylacrylamide, wherein the wt. ratio of bisacrylamide to acrylamide comprises between 1% and 15% and the wt. ratio of N-hydroxyethylacrylamide to acrylamide comprises between 20% and 50% and further comprises a first biomolecule fixed at a surface of said polyacrylamide hydrogel, comprising between 1% (w:w) and 10% (w:w) of acrylamide (claims 25-26).
Preferred hydrogels comprise thus between about 0.02% and about 1.25% of bisacrylamide, preferably between about 0.05% and about 1% of bisacrylamide, more preferably between about 0.075% and about 0.75% of bisacrylamide, and from about 0.4% to about 4%, preferably from about 0.75% to about 2.5%, more preferably from about 1% to about 1.5% of

    PNG
    media_image2.png
    173
    381
    media_image2.png
    Greyscale

(such as HEA); all percentages are in weight ratios; i.e. weight monomer: total hydrogel weight (paragraph [0061]).
It is noted that the only difference between the claimed invention as per claim 2 and Grevesse’s prior art is that Grevesse discloses the hydrogel comprising N-hydroxyethylacrylamide instead of instantly claimed N-ethanol acrylamide.
An obviousness rejection based on similarity in chemical structure and function between N-hydroxyethylacrylamide and N-ethanol acrylamide entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
With regard to the limitations of claim 7, Grevesse does not disclose that the tunable protein fiber length average is between about 0.1 µm and 100 µm, or the substrate is a stiff substrate if a Young’s moduli of the substrate is more that about 2 kPa or the substrate is a soft substrate if a Young’s moduli of the substrate is less that about 2 kPa wherein the tunable protein fiber length is independent of the substrate stiffness.
However, in view of substantially identical polyacrylamide hydrogel comprising co-polymerized acrylamide, bisacrylamide and N-hydroxyethylacrylamide or N-ethanol acrylamide between Grevesse and instant claims, it is the Examiner’s position that Grevesse’s substrate which possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Furthermore it is noted that “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
The following references are considered pertinent to the Applicant disclosure include Liu et al. (CN 110950772 A) and Stephens-Altus et al. “Development of bioactive photocrosslinkable fibrous hydrogels”, Journal of Biomedical Materials Research, Part A (2011), 98A(2), 167-176 are shown on the Notice of References Cited Form (PTO-892). 
Liu discloses a preparation method and application of N-(2,2-dimethoxyethyl) acrylamide, at -2-2°C, aminoacetaldehyde dimethyl acetal and 4-hydroxy-2,2,6,6-tetra Methylpiperidine-1-oxyl radical (4- hydroxy-TEMPO) was added to the concentrated NaOH solution, and acryloyl chloride was added dropwise to the above mixed solution under the anaerobic condition of -2-2 °C. Add dropwise at -2-2°C, the dropwise addition time is 80-150min, after the dropwise addition is completed, the reaction is carried out at room temperature 20-25°C for 20-30h, after purification, N-(2,2-dimethoxyethyl) is obtained Acrylamide, wherein the molar ratio of acryloyl chloride and aminoacetaldehyde dimethylacetal is (1-1.5): 1,4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxygen free The amount of the base (4-hydroxy-TEMPO) added is 0.05-0.3% of the sum of the mass of aminoacetaldehyde dimethyl acetal and acryloyl chloride. The chemical formula of the reaction is as follows:

    PNG
    media_image3.png
    181
    603
    media_image3.png
    Greyscale

N-(2,2-dimethoxyethyl)acrylamide, wherein the mass ratio of aminoacetaldehyde dimethyl acetal and acryloyl chloride is (1-1.1):1. The amount of 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl radical (4-hydroxy-TEMPO) added is 0.05-0.2 of the sum of the mass of aminoacetaldehyde dimethyl acetal and acryloyl chloride %. The dropwise addition time is 90-120 min, and the reaction time after the dropwise addition is completed is 22-26 h. Purification process: the reaction mixture was extracted with petroleum ether, the aqueous phase was saturated with NaCl, then extracted with methyl tert-butyl ether, and MgSO2 was added to the organic phase After drying overnight, suction filtration and concentration, N-(2,2- dimethoxyethyl)acrylamide was obtained. A copolymer with an acetal structure in the side chain and a preparation method thereof, comprising N-acryloylglycine (ACG), N-(2,2-dimethoxyethyl)acrylamide, ammonium persulfate (APS) and desulfurization After mixing the ionized water, under anaerobic conditions, heating and stirring in a water bath at 60-80°C, and reacting for 10-15 h, and after the solution is cooled to room temperature of 20-25°C, a copolymer with an acetal structure in the side chain is obtained, wherein, the mass ratio of N-acryloylglycine (ACG) and N-(2,2-dimethoxyethyl)acrylamide is (4-1):(1-3), the addition of ammonium persulfate (APS) The amount is 0.5-2% of the sum of the mass of N-acryloylglycine (ACG) and N-(2,2-dimethoxyethyl)acrylamide (claims 1-10).
Stephens-Altus discloses that three-dimensional (3D) fibrous hydrogels were fabricated by blending two photoactive polymers, poly(ethylene glycol) diacrylate (PEGDA) and poly(vinyl alcohol) (PVA), and the resulting solution was electrospun. PEGDA is a commonly used hydrogel material for tissue engineering applications
since its interaction with cells can be tuned by crosslinking in a variety of bioactive molecules including peptides and proteins. The PVA in these materials aids in fiber
formation and stabilizes the fibrous network when hydrated. The average dry fiber diameter in the hydrogels was 1.02 µm and upon swelling, the fiber diameter increased approximately six-fold. Fibers were stable under cell culture conditions for up to 5 days. The adhesive ligand, RGDS, was readily incorporated into the fibrous network via the conjugation of RGDS to PEG-monoacrylate which was then crosslinked with the fibers. The bioactivity of the fibrous hydrogels was compared with peptide-modified PEGDA-based hydrogels. The two hydrogel materials had similar cell adhesion and viability. Cell morphology on the fibrous hydrogels was dendritic showing a more in vivo like representation, as compared to spread cell morphology on the PEGDA gels. The
ability to generate 3D fibrous architectures in hydrogel systems opens up new areas of investigation in cell-material interactions and tissue formation (abstract).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764